Hill, J.
The issue being whether an absolute deed made by a defendant in fi. fa., pending the suit in which the plaintiff obtained judgment against the maker, should be canceled because such conveyance was voluntary and fraudulent as against the judgment creditor, and the evi*555donee being conflicting, the trial judge erred in directing a verdict for the defendant, and should have submitted the issue to the jury.
No. 7072.
December 12, 1929.
V. H. Gaddis and H. C. Holbrook, for plaintiff.
Alvin L. Richards, for defendant.

Judgment reversed.


All the Justices concur.